MEMORANDUM ***
Appellant Arturo M. Cisneros, trustee of Jin E. Kim’s Chapter 7 bankruptcy estate, appeals from the Bankruptcy Appellate Panel’s determination that the debtor’s employee retirement plan funds were fully exempt from the bankruptcy estate under California law. Because the relevant date for determining the status of exemptions is the petition date,1 we affirm for the reasons stated by the Bankruptcy Appellate Panel in its published opinion in Cisneros v. Kim (In re Kim).2

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. See Little v. Reaves (In re Reaves), 285 F.3d 1152, 1156 (9th Cir.2002).


. 257 B.R. 680 (B.A.P. 9th Cir.2000).